Case 1:19-cr-00254-ALC Document 13 Filed 05/13/19 Page 1 of 6

Page 14

AO 100A (Rev. 01/09) Bail Information Sheet

UNITED STATES DISTRICT COURT

for the

District of Arizona

 

United States of America )
Vv.
Case No. 19-09181MJ
Reginald Fowler )
Defendant )
BAIL INFORMATION SHEET

(Under Fed. R. Crim. P, 49.1, this form may only be filed in court if redacted or under seal.)

Defendant’s information:

Name: fRegea ald Pow Led
Date of birth: hi) } 19.46 Social Security No.: £2 2 6 3$- O33L

Immigration status: Alien Registration No.:

 

 

Home address: of 399 72 te Ié 244 bun uA: Cor

 

Home/cell phone No(s): U So ? 2 b— 12 [ g

Employer’s name: Sz nial
=> =
Employer’s address: Ugo w Rare Chyna (ere fe SCCZ¢E

Work phone No.: uf £6 274-( I gq Length ofemployment: | _. Omonths 0 years

Name, address, and phone number of any persons with whom defendant will live during pendency of the case:

 

 

Name, address, and phone number of any persons residing in the United States who will know how to contact defendant,
aside from sureties on this bond:

 

 

I swear under penalty of perjury that the above information is true.

 

Defendant’s‘signature

Defendant’s attorney information:

Name: Phone(s):
Address:

 

 

 

 

 

AUSA: (initials) Defendant’s Attorney: (initials)

 

 

 
Case 1:19-cr-00254-ALC Document 13 Filed 05/13/19 Page 2 of 6

AO 98 (Rev. 12/11) Appearance Bond

 

UNITED STATES DISTRICT COURT

for the

District of Arizona

 

United States of America )
v.
Reginald Fowler Case No. 19-09181MJ
Defendant )
APPEARANCE BOND

Defendant’s Agreement

I, R CELLED Foun (KR (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:

( X ) to appear for court proceedings;

( X ) if convicted, to surrender to serve a sentence that the court may impose; or

( X )  tocomply with all conditions set forth in the Order Setting Conditions of Release.

 

 

 

Type of Bond
( ) (1) This is a personal recognizance bond,
( ) (2) This is an unsecured bond of $
( X ) G) This is a secured bond of $ 5,000,000.00 , secured by:
( )@g$ —____, in cash deposited with the court.

( X) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it — such as a lien, mortgage, or loan — and attach proof of
ownership and value):

Two financially responsible co-signers and real property (to be posted in NY):

3965 Bayamon Street, Las Vegas, Nevada; 8337 Brittany Harbor Drive, Las Vegas, Nevada

 

 

4670 Slippery Rock Drive, Fort Worth, Texas; 4417 Chaparral Creek Drive, Fort Worth, Texas
8821 Friendswood Drive, Fort Worth, Texas .
If this bond is secured by real property, documents to protect the secured interest may be filed of record.

 

 

( ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

 

 

 

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court.
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

 
Case 1:19-cr-00254-ALC Document 13 Filed 05/13/19 Page 3 of 6

 

Page 12
AO 98 (Rev. 12/11) Appearance Bond
Declarations

Ownership of the Property. 1, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;

(2) the property is not subject to claims, except as described above; and

(3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its
value while this appearance bond is in effect.

Acceptance. I, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)

 

 

 

 

 

 

Date: sla] 14 J
cad Defendant’s signature
Surety/property owner — printed name Surety/property owner — signature and date
Surety/property owner — printed name Surety/property owner — signature and date
Surety/property owner — printed name Surety/property owner -~ signature and date 7
CLERK OF COURT

Date: 5/9/2019 V en AME

Signature of Clerk or Deputy Clerk

Approved.

Judge’s signature

 

 

 
Case 1:19-cr-00254-ALC Document 13 Filed 05/13/19 P
United States District Court--District of Arizona - Ph

 

  
  

ors
FILED LODGED

Order Setting Conditions of Release RECEIVED COPY
DATE:5/9/2019 CASE NUMBER: 19-09181-PHX-ESW
MAY 9 2019
USA vs. Reginald Fowler |
CLERKUS DISTAICT COURT |
‘2 PERSONAL RECOGNIZANCE DISTRI OF ievrira

Pais og
woud :

& AMOUNT OF BOND_ $5,000,000.00 Ly Ln
O UNSECURED feat EE
y ayy EP BY: TWO FINANCIALLY RESPONSIBLE CO-SIGNERS AND REAL PROPERTY (TO BE POSTED IN NEW

oO

SECURITY TO BE POSTED BY.

NEXT APPEARANCE: 5/15/2019 at 4:30 pm or as directed through counsel

& Southern District of New York, 40 Foley Square, NY, NY 10007

XO Goodwin & Cortez, US Post Office Bldg., Prescott, AZ, 2nd Floor

IT IS ORDERED THAT DEFENDANT IS SUBJECT TO THE FOLLOWING CONDITIONS AND SHALL:

 

 

x appear at all proceedings as required and to surrender for service of any sentence imposed,
not commit any federal, state or local crime.
cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.

immediately advise the court, defense counsel and U.S. Attorney in writing of change in address/telephone number.

Xe WwW

maintain or actively seek verifiable employment if defendant is physically or medically able and provide proof of such to Pretrial
Services.

Xx

not travel outside of: Southern District of New York, Eastern District of New York and the District of Arizona
unless express PRIOR Court or Pretrial Services permission is granted to do so. Additional domestic travel subject to approval
by Pretrial Services.

Oo avoid all direct or indirect contact with persons who are considered alleged victim(s), potential witness(es), family members of
victim(s)/witness(es), and/or (_) the custodial parent, except Defendant may communicate with custodial parent solely for
visitation purposes with his/her minor child(dren):

 

 

x

report as directed to the U.S. PRETRIAL SERVICES 1-800-769-7609 or 602-322-7350.

report as directed to the U.S. PROBATION OFFICE 602-322-7400 and abide by all terms of conditions of Supervised
Release/Probation.

O

oO execute an agreement to forfeit upon failing to appear as required, the bond or designated
property: :

Defendant is placed in the third party custody of.

 

Oo

Oo refrain from (1 any 1 excessive use of alcohol and not use or possess any narcotic or other controlled substance defined by 21
U.S.C. 802 unless prescribed for defendant by a licensed medical practitioner in the course of his/her legitimate medical practice.
This provision does not permit the use or possession of medicinal marijuana even with a physician's written certification.

oO participate in drug/alcohol counseling/treatment and submit to drug/alcohol testing, including breathalyzer testing and make
copayment toward the cost as directed by U. S. Pretrial Services, if reasonable suspicion exists that the defendant is using illicit
drugs or abusing alcohol. The defendant shall not interfere, obstruct or tamper in any way with the administration of any Court
ordered substance abuse testing.

shall surrender all travel documents to Pretrial Services by and will not obtain a passport or other travel document during the
pendency of these proceedings.

be

obtain no passport.
not possess or attempt to acquire any firearm, destructive device, or other dangerous weapon or ammunition.

maintain weekly contact with his/her counsel by Friday, noon of each week.

ORO Ww

shall timely pay his/her monthly child support payments as previously ordered by the subject state court in the total amount of $

 

Oo

The defendant shall actively participate in any mental health treatment program as directed by Pretrial Services. The defendant
shall comply with all treatment requirements including taking all medication as prescribed by his/her mental health care provider.

oO shall not access via computer or possess any photographs or videos of sexually explicit conduct as defined by 18 U.S.C. § 2256(2)

 

 
® shall not open ake hires Poe Rano PRIBRE RT Sd Ficeds WedQalls/19 Page 5 of 6

 

ADVICE OF PENALTIES AND SANCTIONS

The commission of any offense while on pretrial release may result in an additional sentence upon conviction for such

offense to a term of imprisonment of not more than ten years if the offense is a felony or a term of imprisonment of not
more than one year if the offense is a misdemeanor. This sentence shall be consecutive to any other term of imprisonment.

Title 18 U.S.C. §1503 makes it a criminal offense punishable by imprisonment for life or by death, or, depending
upon the specific provisions of the section not more than twenty years or by not more than ten years, and a $250,000 fine
to intimidate a juror or officer of the court; Title 18 U.S.C, §1510 makes it a criminal offense punishable by up to five
years imprisonment and a $250,000 fine to obstruct a criminal investigation; Title 18 U.S.C. §1512 makes it a criminal
offense punishable by imprisonment for life or by death, or, depending upon the specific provisions of the section by not
more than twenty years or by not more than ten years and a $250,000 fine for tampering with a witness, victim or
informant; or by intentionally harassing another person and thereby hindering /delaying (preventing or dissuading any
person from attending or testifying in an official proceeding or otherwise violating the section is punishable by
imprisonment for not more than one year and a $250,000 fine; and 18 U.S.C. §1513 makes it a criminal offense punishable
by imprisonment for life or by death, or, depending upon the specific provisions of the section not more than twenty years
or by not more than ten years of imprisonment, a fine of $250,000, or both, to retaliate against a witness, victim or
informant, or threaten or attempt to do so.

It is a criminal offense under 18 U.S.C. §3146, if after having been released, the defendant knowingly fails to

appeal as required by the conditions of release, or to surrender for the service of sentence pursuant to a court order. Ifthe
efendant was released in connection with a charge of, or while awaiting sentence, surrender for the service of a sentence,
or appeal or certiorari after conviction, for:(1) an offense unishable by death, life imprisonment, or imprisonment for a
term of fifteen years or more, the defendant shall be fined not more than $250,000 or imprisoned for not more than ten
years, or both;(2) an offense punishable by imprisonment for a term of five years or more, the defendant shall be fined
not more than $250,000 or imprisoned for not more than five years or both;(3) any other felony, the defendant shall be

fined not more than $250,000 or imprisoned not more than two years, or both;(4) a misdemeanor, the defendant shall be
fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be consecutive to the sentence of

imprisonment for any other offense. In addition, a failure to appear may result in the forfeiture of any bail posted.
If the person was released for appearance as a material witness, a fine as provided by law or imprisonment for not
more than one year, or both.
ACKNOWLEDGMENT OF DEFENDANT

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. | promise to
obey all conditions of release, to appear as directed, and to surrender for service of any sentence imposed. | am aware of
the penalties and sanctions set forth above.

‘DATE < [4 / / C SIGNATURE OF a

 

 

 

 

~~

Custodian agrees to (a) supervise the defendant in accordance with all conditions of release, (b) to use every effort to
assure the appearance of the defendant at all scheduled court proceedings, and to notify the court immediately in the event
the defendant violates any condition of release or disappears. We, the undersigned, have read and understand the terms
of this bond and conditions of release and acknowledge that we are bound by it until duly exonerated.

 

SIGNATURE OF CUSTODIAN(S)

 

 

Directions to United States Marshal:
x The defendant is ORDERED released after processing.

O The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial
officer that the defendant has posted ee, complied with all other conditions of release.

DATE:___ 5/9/2019

 

MICHELLE H. BURNS
United States Magistrate Judge
USA, PTS/PROB, USM, DEFT, DEFT ATTY

 
 

Case 1:19-cr-00254-ALC Document 13 Filed 05/13/19 Page 6 of 6

  

xX, Go
Express US Airbill Yume 8 Lie 8574 Se 37

 

mm OPIS

 

1 From Pleasp printand press hard.
Sender's FedEx aern
Date s } \o 41 Account Number :

senders Vewnedt. AA? Me
Company UF RISTRICT COURT

Aditess 401 Wo OWSSHINGTON ST SPO

city PHOENIX Ste AZ zp BSOOR-2iis

2 Your Internal Billing Reference
First 24 charactors will appear cn invoice,

To .
Recipien s CA er€S off: ce. Phone |

cone “TA wrg ook Morckoall US Caurk

Address 4 QO Foley = Us —

We cannot doliver to P.O. boxes or P.0. ZIP codes. Dapt/Floor/Suke/Reom

Address

Use this fins for the HOLD location address or for continuatlon of your shipping address.

0126545342

 

yon 9-A4897-7 __ _
none OL) S22 AN) ee ay oy fesexzbay AM,

REQUIRED, NOT nvaitablo for

Packages up to 150 Ibs,
Far packages over 150 ibs, use the
FadEx Express Freight US Alrhill.

4 Express Package Service — «Tomostlocetons,

 
 

 

locations. Friday shipmonts Saturday Collvary NOT avaliabla.

Monday unless Saturday Datlvary [s selected.

FedEx Priority Overnight FedEx 2Day .
im Noxt business rity Sg Mpmarts will be CJ Socond business aftemoon.* Thursday shipmonts
dolivared on Monday unless Saturday Dellvory will bs delivered an Monday unless Saturday

ls selected. Delivery ls selected,
FedEx Standard Overnight O FedEx Express Saver
Noxt business sfternoon.* ‘Third business day.”

 

Saturday Delivery NOT available, Saturday Dallvary NOT available,

 

5 Packaging — *bectared value limkss00.

(C] FedexPakt — (}FedEx = (7 Fedex) other

*
[_] FedEx Envelope Box Tube

 

6 Special Handling and Delivery Signature Options Foes may apply Son the FadEx Sorvice Guide.

CI Saturday Delivery
NOT available for FodEx Standard Overnight, FedEx 2Day A.M,, or FedEx Express Savor,

 
 

. nt . ‘ Indirect Signature

No Signature Required Direct Signature ifno cnols tie atraciplent’s

Cl Package (may ba fett without C Someone at reciplants addrass address, eomeone at a noighboring
obtaining a signature for delivery, may sign for delivery, address may sign for delivery, For

rasidontle! dolivarias only,
Does this shipment contain dangerous goods?

co One box must be checked. oT
Yes Yes
I No C] As par attached CL] Shippor's Declaration | Bn (C8 nas x kg

Shippar’s Deciaratlon. notregulred,
Rostrictons apply for dangerous goods —-soe tha currant Fadéx Service Guide, Cl Cargo Aircraft Only

 

State NY zp [OOO]

7 Payment Billto:
Enter FedEx Acct No. or Credit Card No. holow. ———

Sender.
[7] Azatensesin [7] Recipient — [_] Third Party [J creditcard  [_] Cash/Check
FedExAcct.No. Bp,
CeaditCerd No, Osta

 

Total Packages Total Weight Total Declared Valuet

 

 

bs & 00
‘tOurtlabiitty Is limited to US$100 unless you dactara a higher value. See back for details, Sy using this alrbill you b 1 1
agrse to tho sarvice conditions on the back ofthis alrbill and In the currentfadex Sorice Gulde, including terms

thot limtrour liability,
Fev, Data 8/15 © Part #169194 © ©1994-2015 FodEx » PRINTED IN U.S.A, SAM

1

|

‘d3092N HINOd ON OVHOVE FHL OLB

: | 1
NIXIdd¥ QHOdITS AdOD SIHL Niviad GNW TINd
